DETAILED ACTION
This action is in response to the claimed listing file on 05/23/2022.
Examiner’s Statement of Reasons for Allowance

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claimed invention is directed to a system (Claims 1-7) and a method (Claims 8-14) featured for automated intelligent mobile application testing. The claimed invention recites, in part, to include at least features, 
“…load the mobile application onto a test mobile device via a plurality of standard application programming interfaces; exercise each of a plurality of user interface elements on each of a plurality of display screens presented by the mobile application to predictively analyze correct behavior of that element while simulating human interaction with those elements; generate a screen relationship graph containing a relationship representation of a plurality of screens presented by the mobile application; generate a recommended test sequence of any user interface elements tested from predictively expected behavior for that element;
generate a priority value for each recommended test sequence from predictively expected behavior for that element; exercise the mobile application using a recommended test sequence;
receive test results from the recommended test sequence associated with visual display of the user interface elements on each display screen;”,

as in claim 1, and recited in the similar manner in independent claim 8. 

Claims recites the features identified above as in the allowable subject matter issued to the US Patent. Claims has been subjected to Double Patenting and Applicant has filed the Terminal Disclaimer, approved by TC2100.
Further search is provided; accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
July 1, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191